UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6809



JEFFREY A. PLEASANT,

                                               Petitioner - Appellant,

          versus


PAGE TRUE,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-04-429-3)


Submitted:   August 18, 2005                 Decided:   August 26, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se. Amy L. Marshall, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jeffrey   A.    Pleasant   seeks   to     appeal    the   magistrate

judge’s* order denying relief on his 28 U.S.C. § 2254 (2000)

petition and denying his motion for discovery.                 The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of the

constitutional    claims     is   debatable      or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.        Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Pleasant has not made the

requisite   showing.        Accordingly,    we      deny   a    certificate   of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       DISMISSED




     *
      The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c)(1) (2000).

                                   - 2 -